                                   1                                        *NOT FOR PUBLICATION*

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                                  NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6    EDWARD TROMBLE, ET AL.,                            Case No. 4:20-cv-08102-YGR
                                                        Plaintiffs,                        ORDER GRANTING MOTION TO DISMISS
                                   7
                                                                                           WITH LEAVE TO AMEND
                                                  v.
                                   8
                                        WESTERN DIGITAL CORPORATION,                       Re: Dkt. Nos. 62, 63
                                   9
                                                        Defendant.
                                  10

                                  11

                                  12          Before the Court is defendant Western Digital Corporation’s motion to dismiss the
Northern District of California
 United States District Court




                                  13   operative first amended class action complaint filed by plaintiff Edward Tromble. (Dkt. Nos. 62

                                  14   (mistaken filing), 63 (motion to dismiss).) Tromble brings four counts against Western Digital,

                                  15   which manufactures hard drives, based on an alleged failure to disclose that its hard drives utilize

                                  16   Shingle Magnetic Recording (“SMR”) technology instead of Conventional Magnetic Recording

                                  17   (“CMR”) technology. These four counts include violation of (1) N.Y. Gen. Bus. Law (“GBL”)

                                  18   § 349 (for a New York subclass); (2) N.Y. GBL § 350 (for a New York subclass); (3) fraudulent

                                  19   concealment (for a nationwide class); and (4) unjust enrichment (for a nationwide class).

                                  20          Having reviewed the motion to dismiss and the parties’ briefing, the Court GRANTS the

                                  21   motion to dismiss.1 Because the Court has determined that it is appropriate to provide leave to

                                  22   amend, the Court issues this summary order in lieu of a comprehensive order. Thus:2

                                  23
                                              1
                                  24              The motion hearing set for June 1, 2021 is VACATED.
                                              2
                                  25             The Court GRANTS Tromble’s unopposed request for judicial notice of Western Digital’s
                                       webpages. See Erickson v. Nebraska Mach. Co., 2015 WL 4089849, at *1 (N.D. Cal. July 6,
                                  26   2015) (“Courts have taken judicial notice of the contents of web pages available through the
                                       Wayback Machine as facts that can be accurately and readily determined from sources whose
                                  27   accuracy cannot reasonably be questioned … and the Court does so here.”) (internal citations
                                  28   omitted).
                                   1          The standards for a motion to dismiss brought under Rules 12(b)(1) and 12(b)(6) are well

                                   2   known and not in dispute.

                                   3   N.Y. GBL 349 and 350

                                   4         These claims are DISMISSED WITH LEAVE TO AMEND.

                                   5         In general, a viable claim under GBL Sections 349 or 350 requires that a plaintiff “‘allege

                                   6          that a defendant has engaged in (1) consumer-oriented conduct that is (2) materially

                                   7          misleading and that (3) plaintiff suffered injury as a result of the allegedly deceptive act or

                                   8          practice.’” Clark v. Hershey Co., No. C 18-06113 WHA, 2019 WL 913603, at *5 (N.D.

                                   9          Cal. Feb. 25, 2019) (quoting Koch v. Acker, Merrall & Condit Co., 18 N.Y.3d 940, 967

                                  10          (2012)); see also Heskiaoff v. Sling Media, Inc., 719 F. App’x 28, 31 (2d Cir. 2017). Such

                                  11          claims may be based on either a misrepresentation or omission, but an omission is

                                  12          actionable only if it is “materially misleading” to a reasonable consumer. Nick’s Garage,
Northern District of California
 United States District Court




                                  13          Inc. v. Progressive Casualty Ins. Co., 875 F.3d 107, 124 (2d. Cir. 2017) (holding that

                                  14          adoption of an objective standard, decidable on a motion to dismiss, was intended to avoid

                                  15          “a tidal wave of litigation against businesses that was not intended by the Legislature”)

                                  16          (quoting Oswego Laborers' Local 214 Pension Fund v. Marine Midland Bank, N.A., 85

                                  17          N.Y.2d 20, 25 (1995)). A plaintiff must allege facts that plausibly show that a “significant

                                  18          portion of the general consuming public or of targeted consumers, acting reasonably in the

                                  19          circumstances, could be misled by the relevant statements[]’ or omissions.” Rothschild v.

                                  20          GM LLC, 2020 U.S. Dist. LEXIS 187300, *34 (E.D.N.Y. Sept. 30, 2020) (citations

                                  21          omitted). Under the analogous California state law, a change in components does not

                                  22          support a product defect action. See, e.g., Bardin v. DaimlerChrysler Corp., 136 Cal. App.

                                  23          4th 1255, 1270 (2006) (failure to disclose the use of less expensive and less durable

                                  24          materials in the manufacture of vehicles alone does not give rise to a consumer protection

                                  25          claim).

                                  26         Here, Tromble’s allegations are deficient in establishing that the alleged omission

                                  27          regarding the SMR and CMR technology at issue. As Western Digital correctly notes,

                                  28          Tromble points to no packaging or advertising containing any representations as to either
                                                                                         2
                                   1          technology in its hard drives. Moreover, Tromble does not allege any reasonable

                                   2          expectation by consumers generally as to the type of drive technology employed in hard

                                   3          drives (e.g., whether a significant portion of the general consuming public would have had

                                   4          any beliefs, at the time of purchase, about whether the drives they purchased used CMR

                                   5          technology or did not). Tromble further does not allege any specific defect in the use of

                                   6          SMR technology in the hard drives, other than to allege that they are inferior to CMR

                                   7          technology. Finally, Tromble notably does not allege that he has experienced while using

                                   8          Western Digital’s products any of the negatives he alleges which result from SMR

                                   9          technology (e.g. slower performance, inferior stability, permanent data loss).3

                                  10         The Court provides leave to amend to address the above deficient allegations.

                                  11   Nationwide Claims (Fraudulent Concealment and Unjust Enrichment)

                                  12         These claims are DISMISSED WITH LEAVE TO AMEND.
Northern District of California
 United States District Court




                                  13         Here, Tromble has not sufficiently alleged the state laws in which the common law claims

                                  14          are grounded. See Romero v. Flowers Bakeries, LLC, No. 14-CV-05189-BLF, 2016 WL

                                  15          469370, at *12 (N.D. Cal. Feb. 8, 2016) (“[D]ue to variances among state laws, failure to

                                  16          allege which state law governs a common law claim is grounds for dismissal.”).4

                                  17          Moreover, as the Court reminded Tromble’s counsel in another consumer product class

                                  18          action: “while the Court agrees that whether a nationwide class claim can be stated is

                                  19          typically addressed during class certification, they have been routinely narrowed after the

                                  20          Ninth Circuit’s ruling in Mazza v. American Honda Motor Co., Inc., 666 F.3d 581 (2012).”

                                  21          Keller v. CamelBak Products, LLC, 4:20-cv-232-YGR, 2020 WL 2793894, at *3 n.2 (N.D.

                                  22
                                              3
                                  23             The Court declines to consider Western Digital’s extended arguments at this time in this
                                       summary order. Tromble is directed however to consider the arguments raised in Western
                                  24   Digital’s extended arguments as to these claims in drafting a second amended class action
                                       complaint.
                                  25          4
                                                  Tromble’s citation to In re: Lithium Ion Batteries Antitrust Litig., 13-MD-2420-YGR,
                                  26   2016 WL 948874, at *4 (N.D. Cal. Mar. 14, 2016), does not persuade. In Lithium Ion, the parties
                                       there identified “certain state” or “specified state law claims.” Id. Moreover, the Court required a
                                  27   plaintiff to be identified for every state represented. Id. Here, Tromble fails to identify which
                                       state laws apply to the purported class action common law claims. Thus, Lithium Ion is
                                  28   inapplicable.

                                                                                        3
                                   1          Cal. May 29, 2020). Indeed, the Court recently granted a request to strike similar

                                   2          nationwide class allegations of unjust enrichment in Pistacchio v. Apple Inc., 4:20-cv-

                                   3          7034-YGR, 2021 WL 949422, at *3 (N.D. Cal. Mar. 11, 2021). In Pistacchio, the Court

                                   4          stated:

                                   5                    Plaintiffs, though, cannot point to a single case in this Circuit to
                                                        [certify a nationwide unjust enrichment class] since the Ninth
                                   6                    Circuit addressed the issue in Mazza v. American Honda Motor Co.,
                                                        Inc., 666 F.3d 581, 591 (9th Cir. 2012). This is unsurprising given
                                   7                    that, in Mazza, the Ninth Circuit unequivocally held that the
                                                        “elements necessary to establish a claim for unjust enrichment ...
                                   8                    vary materially from state to state.” Id. It is hard to imagine a clearer
                                                        directive from our Circuit on this issue.
                                   9
                                              Id. (citing Bias v. Wells Fargo & Company, 312 F.R.D. 528, 540 (N.D. Cal. 2015)).
                                  10
                                             The Court provides leave to amend to address the above deficient allegations. Counsel is
                                  11
                                              reminded of their Rule 11 obligations in addressing the common law claims.5
                                  12
Northern District of California




                                              The Court provides leave to amend to Tromble to address the deficiencies in the operative
 United States District Court




                                  13
                                       first amended class action complaint, consistent with Tromble’s counsel’s Rule 11 obligations.
                                  14
                                       See Roney v. Miller, 705 F. App’x 670, 671 (9th Cir. 2017) (lower court erred by denying leave to
                                  15
                                       amend after dismissing amended complaint); Fed. R. Civ. P. 15(a) (providing that a trial court
                                  16
                                       should “freely give leave when justice so requires”). Tromble shall file a second amended class
                                  17
                                       action complaint on or before June 22, 2021. A response from Western Digital shall be filed on
                                  18
                                       or before July 20, 2021. Assuming a renewed motion to dismiss is filed by Western Digital, it
                                  19
                                       shall follow the regular thirty-five (35) day period unless otherwise so stipulated by the parties.
                                  20
                                              This Order terminates docket numbers 62 and 63.
                                  21
                                              IT IS SO ORDERED.
                                  22
                                       Dated: May 27, 2021
                                  23

                                  24                                                                       YVONNE GONZALEZ ROGERS
                                                                                                          UNITED STATES DISTRICT JUDGE
                                  25

                                  26

                                  27          5
                                                  Moreover, the Court cites to California law, but notes that New York law may control as
                                  28   plaintiff has not addressed which state law applies for these common law claims.

                                                                                           4
